205 F.3d 333 (7th Cir. 2000)
I&M Rail Link, LLC,    Plaintiff-Appellee,v.Northstar Navigation, Inc.,    Defendant-Appellant.
No. 99-2128
In the  United States Court of Appeals  For the Seventh Circuit
February 25, 2000

Before Easterbrook, Rovner, and Diane P. Wood, Circuit  Judges.
On Petition for Rehearing
Per Curiam.


1
I&M Rail Link has filed a petition  for rehearing en banc, asserting that our  decision conflicts with Texas & P. Ry. v. Angola  Transfer Co., 18 F.2d 18 (5th Cir. 1927), and  Seaboard Airline R.R. v. Pan American Petroleum  & Transport Co., 199 F.2d 761 (5th Cir. 1992).  According to I&M Rail Link, each of these cases  stands for the proposition that the Coast Guard's  finding under the Truman-Hobbs Bridge Act of  1940, 33 U.S.C. secs. 511-23 that a bridge  poses an "unreasonable hazard to navigation" must  be ignored in admiralty litigation, and in  particular that such a finding does not affect  the rule of The Oregon, 158 U.S. 186, 192-93  (1895), that the moving vessel is presumptively  at fault in any allision.


2
Neither of these cases mentions the Truman-Hobbs  Bridge Act or The Oregon, so it is difficult to  see how they stand for the proposition I&M Rail  Link attributes to them. Angola Transfer, decided  13 years before the statute's enactment, could  not have any bearing on its interpretation. What  the two cases have in common with ours is that in  each an administrative official had issued an  order to renovate the bridge. That is also the  limit of the overlap. In Angola Transfer the  court of appeals held after a full trial that the  renovation was unrelated to the accident. No such  finding has been (or could be) made in this case,  which was decided on cross-motions for summary  judgment.


3
Seaboard likewise was decided after a trial.  The Secretary of War had ordered the bridge's  span to be increased so that the Port of Savannah  could accommodate larger oceangoing vessels. This  did not imply that the bridge posed safety  hazards to the smaller vessels that had long been  using the port. Moreover, the court of appeals  did not conclude that a renovation order should  be ignored; it held, instead, that such an order  is not conclusive on the trier of fact, not only because it is issued ex parte but also because it  does not establish that a particular shortcoming  caused a given allision. We reached the same  conclusion: the facts underlying the Coast  Guard's decisions concerning the Sabula Bridge  imply that shortcomings in its design may have  played a causal role in the allision, but whether  this is so (indeed, whether the design is  deficient) is for the trier of fact.


4
All members of the panel have voted to deny the  rehearing. No judge has called for a vote on the  petition for rehearing en banc, which is denied.